Case 0:20-cv-61321-WPD Document 7 Entered on FLSD Docket 07/22/2020 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                             FT. LAUDERDALE DIVISION

                            Civil Action No. 0:20-cv-61321-WPD


 DAVID “RYAN” McCAIGUE, an individual,

        Plaintiff,

 vs.

 DOENCH WEALTH MANAGEMENT, LLC;
 and BRIAN H. DOENCH, an individual,

       Defendants.
 ______________________________________/

                   DEFENDANTS’ NOTICE OF FILING PROPOSED
                  ORDER GRANTING UNOPPOSED MOTION FOR
               ENLARGEMENT OF TIME TO RESPOND TO COMPLAINT

        Pursuant to Local Rule 7.1(a)(2), Defendants Doench Wealth Management, LLC and

 Brian H. Doench, by and through the undersigned counsel, hereby submit the attached proposed

 Order Granting their Unopposed Motion for Enlargement of Time to Respond to Complaint

 [D.E. 6].
Case 0:20-cv-61321-WPD Document 7 Entered on FLSD Docket 07/22/2020 Page 2 of 3



 Dated: July 22, 2020               MCGUIREWOODS LLP


                                    By:    /s/ Kimberly T. Mydock
                                     Kimberly T. Mydock (FL Bar No. 100571)
                                     kmydock@mcguirewoods.com
                                     50 North Laura Street, Suite 3300
                                     Jacksonville, FL 32202-3661
                                     Telephone: 904-798-3200
                                     Facsimile: 904-798-3207

                                     Larissa LPC Sneathern (pro hac vice forthcoming)
                                     lsneathern@mcguirewoods.com
                                     652 Peter Jefferson Parkway
                                     Suite 350
                                     Charlottesville, VA 22911
                                     Telephone: 434-977-2593
                                     Facsimile: 434-980-2222

                                    Attorneys and Trial Counsel for Defendants Doench
                                    Wealth Management, LLC and Brian H. Doench




                                       2
Case 0:20-cv-61321-WPD Document 7 Entered on FLSD Docket 07/22/2020 Page 3 of 3



                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 22, 2020, I electronically filed the foregoing with the
 Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to
 the following:

 David Silver, Esq.
 D.Silver@SilverMillerLaw.com
 11780 W. Sample Road
 Coral Springs, Florida 33066
 Attorney for Plaintiff David “Ryan” McCaigue



                                            /s/ Kimberly T. Mydock




                                                3
